Exhibit 10.1

 

November 13, 2007

[g294451kgi001.jpg]

 

Mr. Kim S. Fennebresque

Chairman and Chief Executive Officer

Cowen Group, Inc.

1221 Avenue of the Americas

14th Floor

New York, NY 10020

 

Dear Mr. Fennebresque:

 

This letter shall constitute your agreement (“Agreement”) relating to your
employment with Cowen Group, Inc. (including any successor entity or its holding
company, collectively “Cowen,” or the “Company”), effective as of November 13,
2007, and amends and restates the employment agreement dated March 14, 2006 (the
“Prior Agreement”). The terms and conditions of your employment and compensation
are set forth below.

 

1.             Position, Duties and Responsibilities.

 

(a)           Cowen shall continue to employ you as Chairman of the Board of
Directors and Chief Executive Officer of Cowen Group, Inc. and Cowen and
Company, LLC. You shall devote your full time and efforts to the performance of
all of the duties associated with those positions and titles as well as any and
all other related duties that the Board of Directors of Cowen may designate or
assign to you.

 

(b)           During your employment in your capacity described in Paragraph
1(a) above (hereinafter, “Employment”), you may not, without the prior written
consent of Cowen, accept an appointment, whether or not for remuneration, as
Director, Officer or Manager of a company or business that is not affiliated
with Cowen. This provision shall not apply in the event of your service as a
Senior Advisor pursuant to Paragraph 6(f) herein; provided, however, that you
shall continue to be prohibited from any affiliation with a direct competitor of
Cowen while serving as a Senior Advisor without the prior written consent of
Cowen, which shall not be unreasonably withheld.

 

--------------------------------------------------------------------------------


 

(c)           Except as permitted by Paragraph 1(b) herein, you shall continue
to be subject to and comply with Cowen’s Code of Conduct, Conflict of Interest
Policy, Employee Investment Policy, customary compliance policies and all other
policies, rules and practices applicable to Cowen employees of similar rank and
status, as now existing or as subsequently modified or supplemented by Cowen in
its sole discretion.

 

2.             Term.

 

(a)          Your Employment shall continue through December 31, 2010 (the
“Term”), subject to the provisions in Paragraph 2(c) below and the provisions in
Paragraph 6 herein concerning Termination of Employment.

 

(b)           For purposes of this Agreement, “IPO” shall mean the initial
public offering of shares of Cowen on July 12, 2006.

 

(c)           In the event this Agreement is not otherwise renewed prior to
December 31, 2010, it shall automatically renew on an annual basis on January 1
of each successive year, on the same terms and conditions as set forth herein.
Notice of intent not to renew the Term must be provided in writing at least
ninety (90) days prior to the relevant January 1. Delivery of a notice of intent
not to renew, if by the Company, shall be made by the Office of the General
Counsel, upon the direction of the Board of Directors.

 

3.             Base Salary and Annual Bonus. For each calendar year during the
Term (commencing with calendar year 2007) in which you remain employed by Cowen,
you will be paid a base salary at the rate of Two Hundred Fifty Thousand Dollars
($250,000) per annum, less applicable tax and payroll deductions, payable in
accordance with Cowen’s prevailing payroll practices. The base salary in effect
at any time during the Term is referred to herein as “Base Salary.” In addition,
for each such calendar year in which you are employed by Cowen, you shall be
entitled to earn an annual performance-based bonus pursuant to a Company bonus
plan as determined by the Compensation Committee of the Board of Directors of
Cowen. The total annual bonus that may be earned by you for any year during the
Term is referred to herein as the “Annual

 

2

--------------------------------------------------------------------------------


 

Bonus.” Your Annual Bonuses for the 2007 through 2010 calendar years, and for
any years thereafter, may, at the discretion of the Board of Directors of Cowen,
and consistent with other senior executives of Cowen, include a certain
percentage of shares, restricted shares, options, or other form of equity
ownership in Cowen.

 

4.             Benefits. During the Term, Cowen shall continue to provide you
benefits, on the same basic terms and conditions it customarily applies to Cowen
Managing Directors, including life insurance, medical insurance, disability
insurance, holidays, vacation, 401(k) plan (if otherwise eligible), pension and
other employee benefits more particularly described in Cowen’s summary benefits
booklets, or as subsequently modified, changed or discontinued by Cowen. All
such benefits shall be provided in accordance with the terms and eligibility
requirements of their respective plans. In addition, Cowen shall provide you
with a car and a driver, subject to your reasonable satisfaction, for the Term
of this Agreement. The cost of such car and driver shall be borne by Cowen;
subject, however, to an annual aggregate cap of one hundred twenty five thousand
dollars ($125,000).

 

5.             Expenses. All documented and verified, reasonable and necessary
expenses which you incur in connection with the performance of your duties
hereunder shall be reimbursed in accordance with Cowen’s general policies.

 

6.             Termination of Employment.

 

(a)           Death or disability. Your Employment shall terminate on your
death. If you become disabled, Cowen may terminate your Employment by giving you
thirty (30) days written notice of its intention to terminate this Agreement. In
such event, your Employment shall be terminated unless you return to full-time
performance of your duties within such thirty (30) day period. “Disabled”, as
used herein, shall mean “Disability,” as such term is defined in Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”). Disputes on the
issues of disability shall be determined by an impartial, reputable physician
agreed upon by the parties or their respective doctors. Upon termination under
this Paragraph 6(a), you or your estate shall be entitled to receive only that
portion of your Base Salary and any benefits or compensation that have been
earned, but unpaid, as of the date of termination and a pro-rata share of any
Annual Bonus due for the year in which your Employment terminates, taking into
account the number of

 

3

--------------------------------------------------------------------------------


 

days that you were employed during the year during which termination occurs and
based on actual corporate performance. In addition, any outstanding equity
awards, including but not limited to any equity awards described in Paragraph 8
of this Agreement, shall become fully vested and exercisable and any
restrictions thereon shall lapse. Any outstanding stock options shall remain
exercisable for the remainder of the respective terms of such stock options.

 

(b)           Cause. Nothing herein shall prevent the Board of Directors of
Cowen from terminating your Employment for any reason, including for Cause.
“Cause” shall mean:

 

(i)                                     fraud, dishonesty, gross negligence or
substantial misconduct in the performance of your duties and responsibilities;

 

(ii)                                  any wrongful act that materially adversely
affects the business or reputation of Cowen, including, but without limitation,
breach of a fiduciary duty and/or intentional material violations of Cowen
policies or any violation of law;

 

(iii)                               your failure or refusal, after written
notice of such failure or refusal has been given to you by the Office of the
General Counsel, upon the direction of the Board of Directors, in any material
respect, to perform faithfully or diligently, the provisions of this Agreement
or the duties of your position, including, by way of example and not of
limitation, the failure or refusal to follow instructions reasonably given in
the course of employment, or violation of any material duty to Cowen.

 

Upon termination of your employment for Cause you shall be entitled to receive
only your Base Salary and any other benefits or compensation that have been
earned or vested in accordance with the terms of the relevant plans, if any,
pursuant to which such benefits or compensation were awarded, but unpaid, as of
the date of termination. You shall not be entitled to any unpaid Annual Bonus
whatsoever for the year of termination.

 

(c)           Resignation/Voluntary Termination without Good Reason. In the
event you resign or terminate your Employment with Cowen of your own volition
without Good Reason (as defined below) prior to the expiration of the Term, you
shall be entitled to receive only your Base Salary and any benefits or
compensation that have been earned or vested in accordance with

 

4

--------------------------------------------------------------------------------


 

the terms of the relevant plans, if any, pursuant to which such benefits or
compensation were awarded, but unpaid, as of the date of termination of your
Employment. You shall not be entitled to any unpaid Annual Bonus whatsoever for
the year of termination; however, the Board of Directors, in its sole
discretion, may award you a bonus in an amount to be determined upon a
recommendation of the Compensation Committee and as approved by the Board of
Directors. You shall also be required to comply with the notice provision of
Paragraph 9.

 

(d)           Good Reason. For purposes of this Agreement, you shall have “Good
Reason” to terminate your Employment hereunder (1) upon a failure by the Company
to comply with any material provision of this Agreement which has not been cured
within thirty (30) days after written notice of such noncompliance has been
given by you to the Company, (2) upon action by the Company resulting in a
material diminution of your title, duties, responsibilities or authority or (3)
upon the Company’s relocation of your principal place of employment to a
location more than twenty-five (25) miles outside of New York City.

 

(e)           Company-Initiated Termination Other Than for Cause or
Resignation/Voluntary Termination for Good Reason. Cowen, in its discretion, or
you may terminate your Employment at any time and for any reason during the Term
or upon its expiration. In the event that your Employment terminates during the
Term, other than for death, disability, Cause, or your resignation/voluntary
termination without Good Reason, you shall be entitled to receive a lump sum
cash payment equal to that portion of your Base Salary and any other benefits or
compensation earned but unpaid as of the date of termination plus an amount (the
“Severance Amount”) equal to the greater of (x) Four Million Dollars
($4,000,000) or (y) two times the sum of your Base Salary plus Annual Bonus for
the previous year, less applicable tax and payroll deductions. In addition, any
outstanding equity awards, including but not limited to any equity awards
described in Paragraph 8 of this Agreement, shall become fully vested and
exercisable and any restrictions thereon shall lapse, provided you have not
otherwise violated the terms of the award agreement pursuant to which such
equity awards were granted. Any outstanding stock options shall remain
exercisable for the remainder of the respective terms of such stock options. You
will also be required to sign the standard Cowen severance agreement and release
in order to receive the Severance Amount. Such compensation shall be paid to you
within thirty (30) days of the date of termination of your Employment, assuming
you have signed the severance agreement referred to in the prior sentence.

 

5

--------------------------------------------------------------------------------


 

(f)            Senior Advisor. When, by reason of expiration of the Term (other
than as a result of your termination of Employment pursuant to Paragraph 6(a)
through (e) hereof, except as provided in Paragraph 7(b) hereof), you cease to
serve as the Chairman and Chief Executive Officer of Cowen, provided you are
otherwise an employee in good standing at that time, and continuing until the
end of the calendar year of your seventieth (70th) birthday, Cowen will employ
you as a Senior Advisor. In that capacity, you will be entitled to receive an
annual base salary of two hundred fifty thousand dollars ($250,000). Your duties
and responsibilities shall be limited to providing advice and counsel to the
Chief Executive Officer of Cowen regarding strategic initiatives and other
matters to be mutually agreed upon; provided, however, that your time commitment
to Cowen as a Senior Advisor shall not exceed twenty percent (20%) of the
average level of bona fide services performed by you on behalf of Cowen during
the thirty-six (36) month period immediately preceding the commencement of your
service as a Senior Advisor. Cowen will also provide you with an appropriate
office of your choosing (of approximately 500 square feet and to be located, at
Cowen’s election, either within the contiguous space of the then-existing Cowen
offices, or if not, then in comparable space within midtown Manhattan, New York
City) and an assistant of your choosing. In addition, you shall have reasonable
use of and access to Cowen document processing, technical support and facilities
for assistance with speeches, books and other similar projects, the costs of
which will be borne by Cowen. During your service as Senior Advisor, you, your
spouse and your eligible dependents shall continue to receive health and medical
benefits, consistent with the same basic terms and conditions then existing and
applied to Cowen Managing Directors. All such health and medical benefits shall
be provided in accordance with the terms and eligibility requirements of their
respective plans, but in no event on terms that are less favorable than those
then existing and applied to Cowen Managing Directors . Upon ninety (90) days
written notice, you may terminate your service as a Senior Advisor. Upon the
expiration of your service as a Senior Advisor or upon the event of your
seventieth (70th) birthday, whichever is earlier, you, your spouse and your
eligible dependents shall have the right to continue to be eligible to
participate in the Company’s health and medical benefit plans for the remainder
of your lifetime and the lifetime of your spouse, consistent with the same basic
terms and conditions then existing and applied to Cowen Managing Directors at
that time. If you so elect to continue to participate in the Company’s health
and medical benefit plans, you will be responsible for paying the full cost of
all premiums associated with such coverage; provided, however, to the extent
your participation in the Company’s health and medical benefit plans results in
the inclusion of income to you, the Company shall pay to you an additional
amount such that your participation in such health and medical benefit plans,
after paying any federal, state and local income and employment taxes related to
such participation, shall result in no after-tax expense to you. Your employment
as a Senior Advisor may only be terminated for “Cause”, as that term is defined
in paragraph 6(b)

 

6

--------------------------------------------------------------------------------


 

herein, following a unanimous vote of the Board of Directors of the Company,
excluding you. Except as specified in Paragraph 1(b) herein, during your service
as a Senior Advisor, you shall be subject to the applicable policies and
procedures of Cowen.

 

(g)           Offset. In the event of termination, Cowen may offset, to the
fullest extent permitted by law, any amounts due to Cowen from you, or advanced
or loaned to you by Cowen, from any monies owed to you or your estate by reason
of your termination.

 

(h)           Section 409A Compliance. Notwithstanding anything in this
Agreement to the contrary, in the event that you are deemed to be a “specified
employee” within the meaning of Section 409A, no payment that is “deferred
compensation” subject to Section 409A shall be made to the Executive prior to
the date that is six (6) months after the date of your separation from service
(as defined in Section 409A)(or such earlier date as may be permitted by Section
409A). In such event, the payments subject to the six (6)-month delay will be
paid in a lump sum on the earliest permissible payment date.

 

7.             Change in Control.

 

(a)           Upon a Change in Control (as defined below) during the Term, any
outstanding equity awards, including but not limited to any equity awards
described in Paragraph 8 of this Agreement, shall become fully vested and
exercisable and any restrictions thereon shall lapse. Any outstanding stock
options shall remain exercisable for the remainder of the respective terms of
such stock options.

 

(b)           Upon your termination of Employment (other than for Cause or
resulting from your death or Disabilty) following a Change in Control (as
defined below) during the Term, you shall be entitled to the benefits described
in Paragraph 6(c) or (e), as the case may be, and you shall be entitled to
commence employment with Cowen as a Senior Advisor, as described in Paragraph
6(f); provided, however, that in the event of a Company-initiated termination
other than for Cause or a resignation/voluntary termination for Good Reason, in
lieu of the Severance Amount set forth in Paragraph 6(e), you shall be entitled
to receive an amount (the “Change in Control Severance Amount”) equal to the
greater of (x) Six Million Dollars ($6,000,000) or (y)

 

7

--------------------------------------------------------------------------------


 

three times the sum of your Base Salary plus Annual Bonus for the previous year,
less applicable tax and payroll deductions.

 

(c)           For purposes of this Agreement, a “Change in Control” shall be
deemed to have occurred if the event set forth in any one of the following
paragraphs shall have occurred:

 

(i)                                     any Person is or becomes the beneficial
owner, directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such Person any securities acquired
directly from the Company or its Affiliates) representing more than forty
percent (40%) of the combined voting power of the Company’s then outstanding
voting securities, excluding any Person who becomes such a beneficial owner (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934 (the “Exchange
Act”)) in connection with a transaction described in clause (A) of paragraph
(iii) below; or

 

(ii)                                  the following individuals cease for any
reason to constitute a majority of the number of directors then serving:
individuals who, on the date of this Agreement, constitute the Board of
Directors of the Company (the “Board”) and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the date of
this Agreement or whose appointment, election or nomination for election was
previously so approved or recommended by such directors, provided, that no
Change of Control for this purpose shall be deemed to occur by virtue of (i) the
death, disability, retirement or voluntary resignation of any directors or (ii)
the resignation, removal or other departure of any director under circumstances
involving cause or under circumstances involving the affirmative vote, approval
or acceptance of such departure by a majority of the remaining directors; or

 

8

--------------------------------------------------------------------------------


 

(iii)                               there is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation or other entity, other than (A) a merger or
consolidation which results in the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), more than fifty percent (50%) of
the combined voting power of the voting securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
more than forty percent (40%) of the combined voting power of the Company’s then
outstanding securities; or

 

(iv)                              the stockholders of the Company approve a plan
of liquidation or dissolution of the Company or there is consummated an
agreement for the sale or other disposition, directly, or indirectly, by the
Company of all or substantially all of the Company’s assets, other than such
sale or other disposition by the Company of all or substantially all of the
Company’s assets to an entity, more than fifty percent (50%) of the combined
voting power of the voting securities of which are owned by stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale and other than a sale.

 

“Person” shall have the meaning set forth in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (1) the Company or any subsidiary corporation, (2) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any subsidiary corporation, (3) an underwriter temporarily
holding securities pursuant to an offering of such securities, (4) a corporation
owned, directly or indirectly, by

 

9

--------------------------------------------------------------------------------


 

the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or (5) an individual, entity or group which,
pursuant to Rule 13d-l promulgated pursuant to the Exchange Act, is permitted
to, and actually does, report its beneficial ownership of securities of the
Company on Schedule 13G (or any successor Schedule); provided that, if any such
individual, entity or group subsequently becomes required to or does report its
beneficial ownership on Schedule 13D (or any successor Schedule), then, for
purposes of this paragraph, such individual, entity or group shall thereupon
become a “Person” and shall be deemed to have first acquired, on the first date
on which such individual, entity or group becomes required to or does so report,
beneficial ownership of all of the Company securities beneficially owned by it
on such date.

 

8.             Cowen IPO:  This will confirm that in connection with the Cowen
IPO, you received a certain amount of Cowen shares with a determined value and
subject to a specific vesting schedule, as more fully described in the Award
Agreement dated July 11, 2006.

 

9.             Notice of Retirement, Resignation or Termination of Employment.
During the Term of this Agreement, you will not voluntarily retire, resign or
otherwise terminate your employment relationship with Cowen or any of its
affiliates, except for Good Reason as set forth in Paragraph 6(d), without first
giving Cowen at least 180 days prior written notice of the effective day of your
retirement, resignation or other termination. Such written notice shall be sent,
by certified mail, to Cowen Group, Inc., Attn: General Counsel, 1221 Avenue of
the Americas, New York, NY 10020.

 

Cowen retains the right to waive the notice requirement in whole or in part.
Cowen may, but shall not be obligated to, provide you with work at any time
after such notice is given pursuant to this paragraph and the Cowen may, in its
discretion, in respect of all or part of an unexpired period of notice: (i)
require you to comply with such conditions as it may specify in relation to
transitioning your duties and responsibilities, (ii) assign you other duties or
(iii) withdraw any powers vested in, or duties assigned to, you.

 

10

--------------------------------------------------------------------------------


 

10.           Non-Solicitation.

 

(a)           You agree that if you are terminated during the Term or within one
year following the expiration of the Term of this Agreement, other than a
termination of your employment from Cowen due to a Change in Control, as defined
in Paragraph 7(b), you will not, for a period of six (6) months, without the
Cowen’s prior written consent, directly or indirectly, (a) solicit or induce, or
cause others to solicit or induce, any employees of the Cowen to leave Cowen, or
in any way modify their relationship with Cowen (except your current
assistant(s)), (b) hire or cause others to hire any employees of Cowen, (c)
encourage or assist in the hiring process of any employees of the Cowen or in
the modification of any such employee’s relationship with Cowen, or cause others
to participate, encourage or assist in the hiring process of any employees of
Cowen.

 

(b)           In addition, you agree that if you are terminated during the Term
or within one year following the expiration of the Term of this Agreement, other
than a termination of your Employment from Cowen due to a Change in Control, as
defined in Paragraph 7(b), you will not, for a period of 90 days, directly or
indirectly solicit the trade or patronage of any clients or customers or any
prospective clients or customers of Cowen with respect to any products,
services, trade secrets or other matters in which Cowen is active.

 

11.           Non-Disclosure of Confidential Information. You will not at any
time, whether during your Employment or following the termination or expiration
of your Employment, for any reason whatsoever, and forever hereafter, directly
or indirectly disclose or furnish to any firm, corporation or person, except as
otherwise required by law, any confidential or proprietary information of Cowen
with respect to any respect of its operations or affairs. “Confidential or
proprietary information” shall mean information generally unknown to the public
to which you gain access by reason of your employment by Cowen and includes, but
is not limited to, information relating to all present or potential customers,
business and marketing plans, sales, trading and financial data and strategies,
salaries and employment benefits, and operational costs. This provision survives
the expiration of the term of this Agreement.

 

12.           Return of Company Property and Company Work Product. All records,
files, memoranda, reports, customer information, client lists, documents,
equipment, and the like, relating to the business of Cowen which you prepared or
came into contact with while you were an

 

11

--------------------------------------------------------------------------------


 

employee of Cowen, shall remain the sole property of Cowen. You agree that on
request by Cowen, and in any event upon the termination of your Employment, you
shall turn over to Cowen all documents, papers, or other material in your
possession and under your control which may contain or be derived from
confidential information, together with all documents, notes, or other work
product which is connected with or derived from your services to Cowen whether
or not such material is in your possession. You agree you shall have no
proprietary interest in any work product developed or used by you and arising
out of employment by Cowen. This provision survives the expiration of the term
of this Agreement.

 

13.           Remedies and Rights to Injunctive Relief. In the event of a breach
by you of your obligation under this Agreement, Cowen, in addition to being
entitled to exercise all rights granted by law, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement. You
acknowledge that Cowen shall suffer irreparable harm in the event of a breach or
prospective breach of Paragraphs 9, 10, 11 and 12 hereof and monetary damages
would not be adequate compensation. Accordingly, Cowen shall be entitled to seek
injunctive relief in any federal or state court of competent jurisdiction
located in New York County. You waive the defense that a remedy at law would be
adequate. You further agree that Cowen and its affiliates shall be entitled to
recover all costs and expenses (including attorney’s fees) incurred in
connection with the enforcement of Cowen’s rights under this Agreement.

 

14.           Arbitration.

 

(a)           Other than as may be permitted by current securities industry
regulations, any disagreement or controversy arising out of or relating to the
terms of your Employment as specified herein shall be submitted for resolution
to arbitration before three arbitrators in accordance with the then prevailing
Rules of the New York Stock Exchange, the NASD. The arbitration shall be held in
the City of New York. The award rendered in said proceeding shall be final and
binding upon both parties, and judgment upon the award may be entered in any
court having jurisdiction thereof.

 

(b)           The arbitrators shall not have authority to amend, alter, modify,
add to or subtract from the provisions hereof. The award of the arbitrators, in
addition to granting the relief prescribed above and such other relief as the
arbitrators may deem proper, may contain provisions

 

12

--------------------------------------------------------------------------------


 

commanding or restraining acts or conduct of the parties or their
representatives and may further provide for the arbitrators to retain
jurisdiction over this Agreement and the enforcement thereof. If either party
shall deliberately default in appearing before the arbitrators, the arbitrators
are empowered, nonetheless, to take the proof of the party appearing and render
an award thereon.

 

(c)           Following a Change in Control, you shall be entitled to
reimbursement for all reasonable attorneys’ fees and expenses in connection with
any dispute proceedings to the extent the arbitrator determines that you are
entitled to such reimbursement.

 

15.           Notices. Any notice to be given hereunder shall be in writing and
delivered personally or sent by certified mail, postage prepaid, return receipt
requested, addressed to the party concerned at the address indicated below or to
such other address as such party may designate in writing.

 

To:

 

To:

Mr. Kim S. Fennebresque

 

Cowen Group, Inc.

800 Park Avenue

 

General Counsel

New York, NY 10021

 

1221 Avenue of the Americas

And

 

New York, NY 10020

Cowen Group, Inc.
1221 Avenue of the Americas
New York, NY 10020

 

 

 

Any notice delivered personally under this Paragraph shall be deemed given on
the date delivered, and any notice set by certified mail, postage prepaid,
return receipt requested, shall be deemed given on the dated mailed.

 

16.           Severability. Should any provision herein be rendered or declared
legally invalid or unenforceable by a court of competent jurisdiction or by the
decision of an authorized governmental agency, such invalidation of such part
shall not invalidate the remaining portions thereof.

 

13

--------------------------------------------------------------------------------


 

17.           Other Agreements. You represent and warrant that you are not a
party to any agreement or bound by an obligation which would prohibit you from
accepting and agreeing hereto or fully performing the obligations hereunder.

 

18.           Complete Agreement. The provisions herein contain the entire
agreement and understanding of the parties and fully supersede any and all prior
agreements or understandings between them pertaining to the subject matter
hereof, including the Prior Agreement. There have been no representations,
inducements, promises or agreements of any kind which have been made by either
party, or by any person acting on behalf of either party, which are not embodied
herein. The provisions hereof may not be changed or altered except in writing
duly executed by you and a duly authorized agent of Cowen.

 

19.           No Rule of Strict Construction. The language contained herein
shall be deemed to be that approved by all parties hereto and no rules of strict
construction shall be applied against any party hereto.

 

20.           Applicable Law. The interpretation and application of the terms
herein shall be governed by the laws of the State of New York without regard to
principles of conflict of laws.

 

21.           No Waiver. Any failure by either party to exercise its rights to
terminate this Agreement or to enforce any of its provisions shall not prejudice
such party’s rights of termination or enforcement for any subsequent or further
violations or defaults by the other party.

 

22.           Titles. Titles to the paragraphs in this Agreement are intended
solely for convenience and no provision of this Agreement is to be construed by
reference to the title of any paragraph.

 

23.           Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

14

--------------------------------------------------------------------------------


 

24.           Section 409A. This Agreement is intended to comply with the
requirements of Section 409A and shall be interpreted accordingly. In the event
that any provision of this Agreement would or may cause this Agreement to fail
to comply with Section 409A, such provision may be deemed null and void and you
and the Company agree to amend or restructure this Agreement, to the extent
necessary and appropriate to avoid adverse tax consequences under Section 409A.

 

25.           Successors and Assigns. This Agreement shall inure to the benefit
of, and shall be binding upon your heirs, executors, administrators, successors
and legal representatives and shall inure to the benefit of, and be binding upon
Cowen and its successors and assigns. You shall not assign, delegate,
subdelegate, transfer, pledge, encumber, hypothecate, or otherwise dispose of
this Agreement, or any rights, obligations or duties hereunder, and any such
attempted delegation or disposition shall be null and void and without any force
or effect; provided, however, that nothing contained herein shall prevent you
from designating beneficiaries for insurance, death or retirement benefits.

 

[Remainder of page intentionally blank]

 

15

--------------------------------------------------------------------------------


 

If you agree to the terms set forth in this Agreement please acknowledge your
agreement by signing the signature line set forth below.

 

 

 

Sincerely,

 

 

 

 

 

COWEN GROUP, INC.

 

 

 

 

 

By:

/s/ J. Kevin McCarthy

 

 

 

J. Kevin McCarthy

 

 

 

General Counsel

 

 

 

AGREED AND ACCEPTED

 

 

 

 

 

Signed:

/s/ Kim S. Fennebresque

 

 

 

Kim S. Fennebresque

 

 

 

 

 

 

Date:

November 13, 2007

 

 

 

16

--------------------------------------------------------------------------------